Order entered December 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01384-CV

                         IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                             ORDER
       We GRANT appellee’s December 23, 2014 motion for an extension of time to file his

notice of cross-appeal. The notice of cross-appeal filed by appellee on November 24, 2014 is

deemed timely for jurisdictional purposes.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE